EXHIBIT 10.1

 

AMENDMENT TO SEVERANCE AGREEMENT AND GENERAL RELEASE

 

This is a an amendment to the Severance Agreement and General Release  by and
between Michael A. Jessee (“Mr. Jessee”)  and Federal Home Loan Bank of Boston
(“FHLBB” or “the Employer”), dated December 31, 2008 (“the Agreement”), and is
made pursuant to paragraph 14 of the Agreement.  The Agreement and the Amendment
shall be referred to as “the Amended Agreement.”

 

As a result of an order issued by the Federal Housing Finance Agency, James B.
Lockhart III, Director, on April 28, 2009 regarding the amount of severance and
benefits that FHLBB is permitted to pay Mr. Jessee, the Agreement is hereby
modified as set forth below.   All other terms of the Agreement remain in full
force and effect.

 

1.               Paragraph 8(c) is hereby amended as follows:

 

During the twelve (12) months from May 1, 2009 through April 30, 2010 (the
“severance pay period”), FHLBB shall provide Mr. Jessee with salary continuation
at his current base rate of pay.  The severance payments shall be paid through
FHLBB’s normal payroll, minus normal deductions for taxes.  Should Mr. Jessee
die during the severance pay period, all unpaid amounts shall be paid to his
estate.  Mr. Jessee shall not accrue any benefits during the severance pay
period.

 

2.             Paragraph 8(e) is stricken from the Agreement.  Mr. Jessee is not
eligible for a 2008 bonus and was not paid a 2008 bonus.

 

3.             In accordance with paragraph 15 of the Agreement, Mr. Jessee has
up to 21 days to consider the Amended Agreement before executing it, although he
has the right to take less time should he choose to do so.  Mr. Jessee also has
the right to revoke the Amended Agreement within seven (7) days after executing
this Amended Agreement, the Workers Compensation Statement (attached as
Exhibit B to the Agreement), and the General Release (attached as Exhibit C to
the Agreement). Any such revocation must be in writing and written notice shall
be provided to Ellen McLaughlin, Sr. Vice President and General Counsel, Federal
Home Loan

 

--------------------------------------------------------------------------------


 

Bank Boston.  The Amended Agreement, including the Workers Compensation
Statement and General Release, shall not become effective or enforceable until
the expiration of the revocation period, and no payments or actions called for
by FHLBB under the Amended Agreement shall be made until the expiration of such
revocation period.

 

4.             If any provision of this Amended Agreement, or any portion
thereof, is found to be invalid, illegal, or unenforceable under any applicable
statute, administrative order, or rule of law, then such provision or portion
therefore shall be deemed omitted, and the validity, legality and enforceability
of the remaining provisions of this Amended Agreement shall not in any way be
affected or impaired.

 

 

 

Federal Home Loan Bank of Boston

 

 

 

 

 

 

/s/ Michael A. Jessee

 

/s/ Jan Miller

Michael A. Jessee

 

Jan Miller, Chairman of the Board

 

 

 

 

 

 

Date: April 30, 2009

 

Date: April 30, 2009

 

2

--------------------------------------------------------------------------------